 
Exhibit 10.1
 
CONVERTIBLE PROMISSORY NOTE AMENDMENT
 
THIS CONVERTIBLE PROMISSORY NOTE AMENDMENT (this “Amendment”) is entered into as
of May 21, 2017, by and between root9B Holdings, Inc., a Delaware corporation
(formerly known as Premier Alliance Group, Inc.) (the “Company” or “Borrower”)
and the various noteholders that participated in the Company’s prior convertible
note offering (the “Noteholders”).
 
WHEREAS, the Noteholders currently hold various convertible promissory notes
(the “Convertible Notes”) which were issued by the Company between October 2014
and November 2014, representing a remaining aggregate principal amount of One
Million Six Hundred Thousand Dollars ($1,600,000); and
 
WHEREAS, the Company and the Noteholders previously entered into Note Extension
Agreements, dated as of October 28, 2015, in order to extend the Maturity Date
(as defined in the Convertible Notes) of the Outstanding Principal of the
Convertible Notes to May 21, 2016; and
 
WHEREAS, the Company and the Noteholders previously entered into Note Extension
Agreements, dated as of April 18, 2016, in order to extend the Maturity Date of
the Outstanding Principal of the Convertible Notes to May 21, 2017; and
 
WHEREAS, the Company and the Noteholders desire to enter into this Amendment in
order to extend the Maturity Date of the Outstanding Principal of the
Convertible Notes and reduce the Conversion Price (as defined in the Convertible
Notes), upon the terms and conditions as set forth herein; and
 
WHEREAS, the Company and the Noteholder intend for, and explicitly agree that,
this Amendment shall be deemed an “exchange offer” within the meaning of Section
3(a)(9) of the Securities Act of 1933, as amended and recapitalization under
Rule 144(d)(3).
 
NOW, THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the parties agree with the others as follows:
 
1. Maturity Date. The Maturity Date of the Convertible Notes is hereby extended
to May 21, 2018.
 
2. Interest Rate. Section 1.1 of the Convertible Notes is hereby amended,
restated and replaced in its entirety with the following:
 
1.1            
Interest Rate. Interest on this Note shall be simple interest and accrue (i)
from the Issue Date through May 21, 2017, at the annual rate of ten percent
(10%) per annum, and (ii) from May 22, 2017 until the Maturity Date, at the
annual rate of fifteen percent (15%) per annum. All computations of interest
payable hereunder shall be on the basis of a 365-day year and actual days
elapsed in the period for which such interest is payable. Interest will be
payable in cash according to the following schedule:
 

May 24, 2017: $ [●] (representing accrued interest through May 21, 2017) May 30,
2017:
$ [●] (representing a non-refundable prepayment of interest through November 20,
2017) November 21, 2017 $ [●] (representing a non-refundable prepayment of
interest through May 21, 2018)

 
3. Conversion Price. Section 2.1(a) of the Convertible Notes is hereby amended,
restated and replaced in its entirety with the following:
 
(a)            
For so long as this Convertible Note remains outstanding and not fully paid, the
Holder shall have the right, but not the obligation, to convert all or any
portion of the then aggregate outstanding Principal Amount of this Convertible
Note, together with any accrued and unpaid interest thereon, into shares of
Common Stock of the Borrower or its successor in interest (the “Conversion
Shares”), subject to the terms and conditions set forth in this Article II, at
the rate of $8.00 per share of Company’s common stock par value $0.001 (the
“Common Stock”) (as may be adjusted as provided herein, the “Conversion Price”).
The Holder may exercise such right by delivery to the Borrower of a written
Notice of Conversion pursuant to Section 2.2.
 
 

 
 
4. Notices. Section 4.2 of the Convertible Notes is hereby amended, restated and
replaced in its entirety with the following:
 
4.2            
Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, electronic mail or facsimile, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand
delivery, electronic mail or delivery by facsimile, with accurate confirmation
generated by the transmitting facsimile machine, if sent by electronic mail with
confirmed receipt, at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.
 
If to the Borrower:
 
root9B Holdings, Inc.
102 N. Cascade Avenue, Suite 220
Colorado Springs, CO 80919
Attention: Chief Operating Officer
 
With a copy to:
 
DLA Piper LLP (US)
2525 East Camelback Road, Suite 1000
Phoenix, Arizona 85016
Attention: Steven D. Pidgeon, Esq.
 
If to the Noteholder:
 
At the address set forth on the Noteholder’s Signature to the Purchase Agreement
 
5. Mandatory Redemption. The Convertible Notes shall be repaid by the Borrower
in the event that the Borrower, after May 21, 2017, raises at least an aggregate
of $16,000,000 in capital through the issuance of debt, equity, or a combination
thereof, without premium or penalty and upon 30 days’ prior written notice to
the Holder.
 
6. Further Assurances. Each Party hereto, without additional consideration,
shall cooperate, shall take such further action and shall execute and deliver
such further documents as may be reasonably requested by the other Party hereto
in order to carry out the provisions and purposes of this Amendment.
 
7. Counterparts. This Amendment may be signed in counterparts with the same
effect as if the signature on each counterpart were upon the same instrument. In
the event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
8. Headings. The headings of articles and sections in this Amendment are
provided for convenience only and will not affect its construction or
interpretation.
 
9. Waiver. Neither any failure nor any delay by any party in exercising any
right, power or privilege under this Amendment or any of the documents referred
to in this Amendment will operate as a waiver of such right, power or privilege,
and no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege.
 
 
2

 
 
10. Severability. The invalidity or unenforceability of any provisions of this
Amendment pursuant to any applicable law shall not affect the validity of the
remaining provisions hereof, but this Amendment shall be construed as if not
containing the provision held invalid or unenforceable in the jurisdiction in
which so held, and the remaining provisions of this Amendment shall remain in
full force and effect. If the Amendment may not be effectively construed as if
not containing the provision held invalid or unenforceable, then the provision
contained herein that is held invalid or unenforceable shall be reformed so that
it meets such requirements as to make it valid or enforceable.
 
11. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
choice of law principles thereof.
 
12. Effect of this Extension Agreement. Except as expressly modified or amended
hereby, the terms and rights contained in the Convertibles Notes shall remain
unchanged, are not waived and shall remain in full force and effect.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
3

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Convertible Promissory
Note Amendment to be duly executed by their respective authorized signatories as
of the date first indicated above.
 
ROOT9B HOLDINGS, INC.
 
 
By: ______________________
Name: William Hoke
Title: Chief Financial Officer
 
 
Address for Notice:
 
root9B Holdings, Inc.
102 N. Cascade Avenue, Suite 220
Colorado Springs, CO 80919
Attention: Chief Operating Officer
 
 
 

 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
4

 
 
[NOTEHOLDER SIGNATURE PAGES TO
CONVERTIBLE PROMISSORY NOTE EXTENSION AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned has caused this Convertible Promissory Note
Amendment to be duly executed by it authorized signatory as of the date first
indicated above.
 
NOTEHOLDER
 
 
By:
Name:
Title:
 
 
Address for Notice
 
 

Principal Amount of
Convertible Promissory Notes: _____________
 
 
 
 
 
5
